Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 1 of 47 PagelD #: 741

EXHIBIT 1.K

 
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 2 of 47 PagelD #: 742

 
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 3 of 47 PagelD #: 743

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS
573 JUSTICE LOW SEAM MINING, 5/28/2019
INC.
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$3,098,140.53 Not Applicable Wall Street Journal Prime, as 8/15/2019 Commercial

in effect from time to time

Creditor Use Only

 

 

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance}

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is MAY 28, 2019. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER:
Justice Low Seam Mining, Inc., a West Virginia corporation
302 S Jefferson Street
Suite 600
Roanoke, VA 24011
Telephone:(540}759-4802

 

CONFESSION OF JUDGMENT. { appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including coilection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT

PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower Signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all decuments prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Dacuments refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All doliar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the followi ng described note(s):
Note MES 72 dated December 1, 2018 with an original principal balance of $3,113,602.72.

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, {a) the
principal sum of $3,098,140.53, plus interest from May 28, 2019 on the unpaid Principal balance until this Note matures or this obligation is accelerated
plus (b) accrued late charges in the amount of $14,328.44, which late charges shall be due and payable in full when this Note matures or this obligation is
accelerated.

39180221v2
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 4 of 47 PagelD #: 744

4. INTEREST. interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
(Interest Rate).
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.
8. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note wilf be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.

5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 10 days late, t will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.

6. PAYMENT, | agree to pay this Note as follaws: commencing on June 15, 2019 and on a monthly basis on the 15‘ day of each month thereafter in
equal monthly payments of $20,329.62 to and including August 15, 2019 on which date all unpaid Principal, accrued interest, late charges and all other
fees and charges shall be due and payable in full without further notice or demand.

Payments will be rounded up to the nearest $.01. With the final payment j also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

Each payment | make on this Note will be applied first to interest that is due, then to escrow that is due, then to late charges that are due, then to any
charges that | owe other than principal and interest, and finally to the principal that is due. If you and | agree to a different application of payments, we
will describe our agreement on this Note. You may change how payments are applied in your sole discretion without notice to me. The actual amount of
my final payment will depend on my payment record.

7. PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan [BES 72.

9. GUARANTY. A Guaranty, dated May 28, 2019 from JAMES C JUSTICE, Ii (Guarantor) to you, guarantees the payment and performance of my debts as
described in the Guaranty.
A Guaranty, dated May 28, 2019 from CATHY L. JUSTICE (Guarantor) to you, guarantees the payment and performance of my debts as described in the

Guaranty.
A Guaranty, dated May 28, 2019 from JAMES C JUSTICE, ill (Guarantor) to you, guarantees the payment and performance of my debts as described in the

Guaranty.
10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.
B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.
C, Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.
D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially ail of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.
E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement | have with you.
H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.
i. Judgment. | fail to satisfy or appeal any judgment against me.
J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
K. Name Change. | change my name or assume an additional narne without notifying you before making such a change.
L. Property Transfer. | transfer all or a substantial part of my money or property.

ii. WAIVERS AND CONSENT. To the extent not prohibited by law, ! waive protest, presentment for payment, demand, notice of acceleration, notice of

intent to accelerate and notice of dishonor.
A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.

39180221v2
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 5 of 47 PagelD #: 745

(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.

(3) You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating in this Note, may invoke your right of set-off.

(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,

repurchases or participations.

(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying

or relating to this Note.
5. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
©. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D, Payments Made On My Behalf. Amounts advanced on my behaif will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.

E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply te my interest in the obligation and to any other amounts {| could withdraw on my sole request or endorsement.

Your right of set-off does nat apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off,

F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by Jaw, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney's fee.
Expenses include (unless prohibited by law) reasonable attorneys' fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

i5. WARRANTIES AND REPRESENTATIONS. 1! make te you the following warranties and representations which will continue as long as this Note is in
effect:
A. Power. |am duly organized, and validly existing and in good standing in all jurisdictions in which [ operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.
B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which | am or any of my Property is subject.
C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | de not and will not use any other name
and will preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

27. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation te pay the Loan Is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, wil not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to

39180221v2

 
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 6 of 47 PagelD #: 746

the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. if any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION, Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. [ will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury fn any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

BORROWER:

Justice Low Seam Mining West Virginia corporation

By: fo EBs Be Ete te eee ee [Seal]

Pies ff
James G , Ul, President (Le
me: ce We :

Borrower's organizational identification number: IB756

Place of Chief Executive Office: 302 S. Jefferson Street, Suite 600, Roanoke, VA 24011

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF 1 —Vireins 1a. COUNTY (ORCITY) OF /SeQ.n ob ss.
Ne
Ue | .
This instrument was acknowledged before me this [ ' day of ( Lune ___ by JAMES C. JUSTICE, Ill, President of Justice

Low Seam Mining, Inc., a West Virginia Corporation, on behalf of the corporation. He [check one] is personally known to me or [_] has produced
_as identification.

 

e

Cysts. Qenn i bihde?_

(Notary Public)

My commission expires:
Notary Registration Number:

 

 

/ LESLIE ANN WELLS |
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729 |
My Commission Expires May 31, 20 =) |

i
-e
Se ee —

 

 

39180221v2
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 7 of 47 PagelD #: 747

 
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 8 of 47 PagelD #: 748

Cc Carter Bank & Trust

GUARANTY
(Continuing Debt - Unlimited}

DATE AND PARTIES. The date of this Guaranty is May 28, 2019. The parties and their addresses are:
LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776
BORROWER:
Justice Low Seam Mining, Inc., a West Virginia corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011
GUARANTOR:
JAMES C, JUSTICE, III

Roanoke, Virginia 24011

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Itt, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, In favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys’ fees. This fs in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

1, DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and "my" refer to all persons or entities signing this Guaranty, individually and together. "You" and
"your" refer to the Lender.
B. Note. “Note” refers to the document that evidences the Borrower's indebtedness dated of even date in the principal amount of
$3,098,140.53 and any extensions, renewals, modifications and substitutions of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Loan. “Loan” refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. “Loan Documents" refer to all the documents executed as. a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |
absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of Note including all principal,
accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the Borrower to you in collecting and
enforcing the Note with respect to the Borrower listed below (“Debt”):

39181050v1
t

Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 9 of 47 PagelD #: 749

Justice Low Seam Mining, inc., a West Virginia corporation

3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. 1 am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to Pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. if a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be acceferated and the Debt shall be immediately payable by me. 1 acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. ! agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, | will still be obligated under this Guaranty until | provide such a notice of revocation to you. If any other person Signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual”
Possession when you have physical, immediate and exclusive control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in “constructive” possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debter relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F, Other Agreements. | am in default on any other debt or agreement t have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals

& material fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.

1. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

J. Name Change. | change my name or assume an additional name without notifying you before making such a change.

K. Property Transfer. | transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.

M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set

forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the

Debt is impaired for any reason.

39181050vi
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 10 of 47 PagelD #: 750

9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.
A, Additional Waivers. In addition, to the extent permitted by law, ! consent to certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(3) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until al! Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
8. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower’s Behalf. Amounts advanced on the Sorrower's behaif will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right { have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any
amount due and payable under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or
endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative Capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be fiable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmiess from any such claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney's fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
39181050v1
*

Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 11 of 47 PagelD #: 751

reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property | have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.

12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | am a party.

in addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.

13. RELIANCE. } acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. | agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.

14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. in the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.

16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.

17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.

18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guaranters. | will inform you in writing of any change in my name,
address or other application information. 1 will provide you any correct and complete financial! statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.

19. CREDIT INFORMATION. ! agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.

20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.

21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.

39181050v1
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 12 of 47 PagelD #: 752

GUARANTOR:

 

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(Individual)

STATE OF Vive inia : _______, COUNTY/CITY OF Roanoke ss.

This instrument was acknowledged before me ens), of June by JAMES C. JUSTICE, Ill. He [check one] & is

personally known to me or [_] has produced as identification.

My commission expires: __ S > l- oe Les nw Lbibts
ber:

Notary Registration Num (Notary Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 of

 

 

 

39181050v1
” Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 13 of 47 PagelD #: 753

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS

22 JAMES C. JUSTICE 1/15/2020

COMPANIES, INC.

NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
552,965,799.89 Not Applicable Wall Street Journal Prime 01/31/2020 Commercial
Rate as in effect from time
to time

Creditor Use Only

 

 

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance}

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JANUARY 15, 2020. The Parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER (jointly and severally):
JAMES C. JUSTICE COMPANIES, INC.,
A DELAWARE CORPORATION
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

TWIN FIR ESTATES, LLC

A VIRGINIA LIMITED LIABILITY COMPANY
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

WILCOX INDUSTRIES, INC.

A WEST VIRGINIA CORPORATION

302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

 

CONFESSION OF JUDGMENT. 1 appoint and authorize John L. Gregory, lil, James W. Haskins and Scatt C. Wall, any of wham may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if i default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection casts and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER

NOTICE.

 

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:
A. Prenouns. The pronouns "I," "me," and "my" refer to each Borrower Signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.
8. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.
C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.
D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.
E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.
G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.
2, REFINANCING. This Note will renew and extend the following described note{s):
Note SB 482 dated December 12, 2019 with an original principal balance of $56,587,431.10 (the “Prior Note”).
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 14 of 47 PagelD #: 754

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, the principal
sum of $52,965,799.89, plus interest from January 1, 2020 on the unpaid Principal balance until this Note matures or this obligation is accelerated,
whichever occurs first, plus all accrued but unpaid interest outstanding under the Prior Note for the period December 1, 2019 to and including December
31, 2019, together with any applicable late charge (collectively, the “Prior Note Amounts”).
4, INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime Rate as in effect from time to time
(Interest Rate).

A, Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%

per annum, until paid in full.

8. Maximum interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited ta the maximum lawful

amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal

balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.

. Accrual. Interest accrues using an Actual/360 days counting method.

5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that ! will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note,

A. Late Charge. if a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge

promptly but only once for each late payment.
&. PAYMENT. | agree to pay this Note as follows:

(1) On January 15, 2020, an amount equal to the Prior Note Amounts.
{2) On January 31, 2020, afl unpaid Principal and accrued interest shall be due and payable in full without notice or demand.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay additional fees or charges owing and the amount of
any advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 3ist day of a month that contains no
such day will, instead, be made on the last day of such month.

For the purposes of this Note, “net proceeds” with respect to the Net Tax Credit Proceeds shall mean the gross proceeds resulting from the
syndication, sale, assignment or other disposition of the Virginia tax credits associated with the Presidential Estates property owned by James C.
Justice Companies, Inc. located in Albemarle County, Virginia and encumbered by the Albemarle County, Culpeper County and Prince George
County Deed of Trust minus (1) any fee owed to 2 tax creditor syndicator or broker (which fee must be approved by you in your sole and absolute
discretion), (2) a fee equal to two percent (2%) of the gross amount of the tax credit proceeds paid to Matthew Gerber by the tax credit
syndicator or broker and (3) any other amount approved by you, in your sole and absolute discretion, to pay lawyers, appraisers, title companies
and other persons or entities that have performed services directly associated with obtaining of the tax credit proceeds and/or the Net Tax Credit
Proceeds.

 

For the purposes of this Note, “net proceeds” with respect to the Net Asset Proceeds shall mean the gross proceeds resulting from the sale,
assignment or other disposition of any other collateral for this Note minus usual and customary charges associated with the sale, assignment or
other disposition of the asset approved by you, in your sole and absolute discretion, such as grantor’s tax, prorated real estate taxes, and legal
fees and expenses.

 

Each payment | make on this Note will be applied first to pay interest that is due on this Note, then to escrow that is due on this Note, then to late
charges that are due on this Note, then to any charges that ! owe on this Note other than principal and interest, and finally to the principal that is due on
this Note. If you and | agree to a different application of payments, we will describe our agreement on this Note. You may change how payments are
applied in your sole discretion without notice to me. The actual amount of my final payment will depend on my payment record.

7, PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until ! pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan es

9. GUARANTY. A Guaranty, dated December 1, 2019 fram JAMES C JUSTICE, II and CATHY L. JUSTICE (individually and collectively, Guarantor} to you,
guaranties the payment and performance of my debts as described in the Guaranty;

A Guaranty, dated December 1, 2018 from VIRGINIA FUEL CORPORATION (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from SOUTHEAST COTTON, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from AMERICAN TURF GRASS CORPORATION (Guarantor) to you, guaranties the payment and performance of my

debts as described in the Guaranty;

4 Guaranty, dated December i, 2018 from BLACK RIVER FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from RAPIDAN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in the

Guaranty;
A Guaranty, dated December 1, 2018 from EVERGREEN TURF CORPORATION (Guarantor) te you, guaranties the payment and performance of my debts as

described in the Guaranty;
A Guaranty, dated December 1, 2018 from BLUE RIDGE FARM CENTE R, INC. (Guarantor) to you, guaranties the payment and performance of my debts as

described in the Guaranty;
A Guaranty, dated December 1, 2018 fram STONEY BROOK PLANTATION, INC. (Guarantor) to you, guaranties the payment and performance of my debts

as described in the Guaranty;
A Guaranty, dated December 1, 2018 from JUSTICE FARM SUPPLY, INC. (Guarantor) to you, guaranties the payment and performance of my debts as

described in the Guaranty;
A Guaranty, dated December 1, 2018 from TEN MILE BAY, LLC {Guarantor} to you, guaranties the payment and performance of my debts as described in

the Guaranty;
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 15 of 47 PagelD #: 755

A Guaranty, dated December 1, 2018 from JUSTICE FAMILY FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from GREENTHORN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty; and

A Guaranty, dated December 1, 2018 from JUSTICE LOW SEAM MINING, INC. (Guarantor) to you, guaranties the payment and performance of my debts
as described in the Guaranty;

10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:
A. Payments. | fail to make a payment in full when due.

B. Inselvancy or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankru Picy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

DB. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantiaily all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter inta a domestication,
conversion or interest exchange.

E. Fallure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.

F. Other Dacuments. A default occurs under the terms of any other Loan Document.

G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

I. Judgment. | fail to satisfy er appeal any judgment against me.
J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legai authority.
K. Name Change. | change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property.
ii. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.
A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.
(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
{3) You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.
8. No Walver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.
12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Saurces. You may use any and all remedies you have under state or federal law or in ary Loan Document.
C. insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be availabie on my default.
Dd. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.
E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your passession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does nat apply to
any individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.
F. Walver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. ! agree and stipulate for all
Purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney's fee.
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 16 of 47 PagelD #: 756

Expenses include {unless prohibited by law) reasonable attorneys’ fees, court casts, and other legal expenses. These expenses are due and payable
immediately. if not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you ta protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.
14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.
15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:
A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.
8. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | ama party or to which | am or any of my Property is subject.
C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have net used any other trade or fictitious name. Without your prior written consent, i do not and will not use any other name
and will preserve my existing name, trade names and franchises.
16. APPLICABLE LAW. This Note is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal jaw. in the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in Virginia, unless otherwise required by law. In the event of a dispute, the exclusive forum, venue and
piace of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, if
such court has jurisdiction, unless otherwise required by law.
i¥. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, te collect the Loan. Extendi ng
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.
18. AMENDMENT, INTEGRATION AND SEVERASILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.
15. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.
20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.
21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.
22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.
23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obl igation. All of thesé partles acknowledge
that this section has either been braught to the attention of each party's legal counsel or that each party had the opportunity to do so.
24, SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 17 of 47 PagelD #: 757

BORROWER:

JAMES C. JUSTICE COMPANIES, INC.,
a Delaware corporation

   

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT}:

STATE OF Vi Vv 4 | W1a , COUNTY (OR CITY) OF “Roanoke. ss.

\,

 

This instrument was acknowledged before me this eS day of JAMES C. JUSTICE, Ill, PRESIDENT OF JAMES
C. JUSTICE COMPANIES, INC., a Delaware corporation, on behalf of the corporation. He [check on ] is personally known to me or [_] has produced
as identification.

 

My commission expires: 5 “3 i- ba Fi 4, ~ bibhebls
Reistration umber: 25 2779 Vali Brn 4
Notary Registration Number 7 (Notary Public}

 

LESLIE ANN WELLS
NOTARY PUBLIC

TWIN FIR ESTATES, LLC Commonwealth of Virginia
a Virginia limited se ity company Registration No. 7560729
My Commission Expires May 31, 20.)

BORROWER:

 

 

 

 

ACKNOWLEDGMENT {REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF V | “G iwia , COUNTY (OR CITY) OF L caAnake. ss.

  
 

JAMES C. JUSTICE, Hl, PRESIDENT OF TWIN

This instrument was acknowledged before me this day of
is personally known to me or oO has produced

FIR ESTATES, LLC, A VIRGINIA LIMITED LIABILITY COMPANY, on behalf of the company. He [check on
as identification.

 

My commission expires: _. 5 * $( ri oa fa} |
Notary Registration Number: 250 07ad 4 « a )

ANN WELLS
ARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20h

 

L:
[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE DN FOLLOWIN

 

 

 

 
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 18 of 47 PagelD #: 758

BORROWER:

WILCOX INDUSTRIES, INC.,
a West Virginia corporation

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF 4 i iw iG , COUNTY {OR CITY) OF Vy anacalier ss.

This instrument was acknowledged before me this | 5 day of Th. K Va YY by ES C. JUSTICE, HI, PRESIDENT OF
WILCOX INDUSTRIES, INC., A WEST VIRGINIA CORPORATION, on behalf of the corporation, He [check one] is personally known to me or [_] has
produced as identification.

My commission expires: 5 -3 ~Ada.| & Ja Lan he ly Wy “~

Notary Registration Number: £50729 Knotary Public)

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 34, 20st)

 

 
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 19 of 47 PagelD #: 759
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 20 of 47 Page lov cB 7D U

| CARTER BANK & TRUST

LOAN AGREEMENT

Carter Bank & Trust Loan Number

This Loan Agreement (the “Agreement”) is made this 28" day of May, 2019, by and between Carter Bank & Trust, a Virginia banking
corporation (“Bank”), and:

Justice Low Seam Mining, Inc., a West Virginia corporation (“Borrower”), having its chief executive offices at 302 S. Jefferson St,
Roanoke, VA 24011.

James C. Justice, I], Cathy L. Justice and James C. Justice, II (individually and collectively, “Guarantor’).

The Borrower has applied to Bank for and Bank has agreed to make, subject to the terms of and upon the reliance of Borrower’s
representations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinafter sometimes
referred to, singularly or collectively, if more than one, as “Loan”):

Term Loan (individually and collectively “Term Loan”) in the principal amount of $3,098, 140.53 for the purpose of refinancing Note

572 made by Borrower payable to Bank which shall be evidenced by Borrower’s Promissory Note dated of even date
herewith (together the “Note”) payable in in full on August 15, 2019 and shall bear interest at the rate set forth in such Note, the terms
of which are incorporated herein by reference. The Term Loan shall be secured by a first and prior lien and security interest in the
Borrower’s or other owner’s real property and improvements situated in McDowell County, West Virginia, and Tazewell County,
Virginia and/or Borrower’s existing and hereafter acquired personal property pursuant to the terms of applicable security instruments
listed below,

Section 1 Conditions Precedent

Bank shall not be obligated to make any disbursement of loan proceeds until all of the following conditions have been satisfied by
proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, all in form
and substance satisfactory to Bank and Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name, address, tax

identification number, driver’s license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any change in such
information.

Note: The Note duly executed by the Borrower.

Deed of Trust: Deed of Trust(s) on the real property of Borrower (such Deed(s) of Trust, individually and collectively, the
“Mortgage” and such real property collectively the “Mortgaged Property”).

Assignment of Leases and Rents: Assignment(s) of Leases and Rents in which Borrower shall assign to Bank all existing and
thereafter arising leases on the Mortgaged Property and the rents and profits therefrom (individually and collectively, the
“Assignment of Leases and Rents”).

Title Insurance: A Standard ALTA mortgage policy from a company or companies approved by Bank, providing coverage for the
aggregate principal amount of the Note(s) and insuring the appropriate lien priority of the Mortgage(s) and which shall not
contain any title exceptions or policy exclusions not approved by Bank and Bank’s counsel.

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that the Borrower or other owner has
good and marketable fee simple title to the Mortgaged Property and that the Mortgage(s) constitutes a first priority lien thereon
without exceptions, except as are acceptable to Bank and Bank’s counsel.

Survey: A certified copy of a recent survey of the Mortgaged Property prepared by a registered land surveyor or a civil engineer.

Flood Hazard Certification: Evidence satisfactory to Bank and Bank’s counsel as to whether the Mortgaged Property is located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
1973.

Environmental Audit Report: A favorable “Phase I” unedited environmental audit covering the Mortgaged Property from an
independent environmental engineering firm Satisfactory to Bank which reflects that no hazardous waste, toxic substances, or
other hazardous materials have contaminated the Mortgaged Property or, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediated or contained in accordance with all Environmental Laws. Bank shall be fully authorized
to discuss all aspects of the audit with the engineering firm.

Security Agreement: Security Agreement in which Borrower and any other owner (a “Debtor”) of personal property collateral shall
grant to Bank a first priority security interest in the personal property specified therein. (If Bank has or will have a security
interest in any collateral which is inferior to the security interest of another creditor, Borrower must fully disclose to Bank any
and all prior security interests, and Bank must specifically approve any such security interest which will continue during the term
of the Loan)

Certificates of Title: Certificates of Title for each vehicle, watercraft, or other titled personal property serving as collateral for the
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 21 of 47 PagelD #: 761
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 22 of 47 PagelD #: 762

CARTER BANK & TRUST

LOAN AGREEMENT

Certificate of Incumbency: A certificate of the Secretary of Borrower certifying the names and true signatures of the officers of
Borrower authorized to sign the Loan Documents.

Certificate of Existence: A certification of the Secretary of State (or other government authority) of the state/commonwealth of
Borrower’s incorporation or organization as to the existence or good standing of Borrower and its charter documents on file.

Opinion of Counsel: An opinion of counsel for Borrower and Guarantor satisfactory to Bank and Bank’s counsel.

Guaranty; Guaranty Agreement(s) duly executed by Guarantor(s).

Assignment of Life Insurance Policy(ies): An assignment of life insurance policy(ies) as collateral on the life of N/A in the amount
of $N/A by an insurance company acceptable to Bank.

Limited Liability Company Operating Agreement: A copy of Borrower’s or any Guarantor’s Operating Agreement, certified by
Borrower’s or such Guarantor’s manager(s) and/or members, as applicable as to its completeness and accuracy.

Declaration of Limited Liabitity Company: A declaration or resolution from Borrower’s and/or any guarantor’s manager(s)
authorizing the execution, delivery, and performance of the Loan Documents on a form provided by or acceptable to Bank.

Limited Liability Company Articles of Organization: A copy of the Articles of Organization and all other organizational
documents of Borrower and/or any Guarantor, as applicable, all filed with and certified by the Secretary of State of the
state/commonwealth of Borrower’s organization.

Appraisal(s): Two (2) copies of an appraisal ordered by Bank of the estimated market value of the real and/or personal property
offered as collateral for the Loan referenced herein. The appraisal(s) must be addressed to Bank and must conform to the
Uniform Standards of Professional Appraisal Practice (““USPAP”) adopted by the Appraisal Standards Board of the Appraisal
Foundation. Any deviation from the USPAP must be explained in the appraisal(s). The appraiser(s) must be licensed and/or
certified if required by applicable Federal Deposit Insurance Corporation regulations or state laws.

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may reasonably request, including
specifically but not limited to (a) an aged accounts payable listing for Borrower and all affiliates of Borrower within the Justice
family of companies and (b) a listing of all taxes payable for Borrower and all affiliates of Borrower within the Justice family of
companies listed by (i) entity, (ii) taxing authority (iii) amount (iv) due date and (v) type.

Any other Conditions Precedent: N/A.

Section 2 Representations and Warranties
Borrower represents and warrants to Bank that:

2.01. Financial Statements, The balance sheet of Borrower and its subsidiaries, if any, and the related Statements of Income
and Retained Earnings of Borrower and its subsidiaries, the accompanying footnotes together with the accountant’s opinion
thereon, and all other financial information previously furnished to Bank, accurately, completely and fairly reflect the financial
condition of Borrower and its subsidiaries as of the dates thereof, including all contingent liabilities of every type, and the
financial condition of Borrower and its subsidiaries as stated therein has not changed materially and adversely since the date
thereof.

2.02. Name, Capacity and Standing. Borrower’s exact legal name is correctly stated in the initial paragraph of the Agreement.
If Borrower and any of its subsidiaries, if any, is a corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, it is duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly qualified and in good standing in every other state in
which the nature of their business shall require such qualification, and are each duly authorized by their board of directors,
general partners or member/manager(s), respectively, to enter into and perform the obligations under the Loan Documents,

2.03. No Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Borrower, by any and all pledgors (whether Borrower or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor”)) or by Guarantor thereunder will not violate any provision, as applicable, of
its articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or limited liability partnership, or, of any law, other agreement, indenture, note, or other instrument binding upon any Borrower,
any Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of any Borrower or any
Guarantor.

2.04. Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action. All authority from and approval by any federal,
state, or local governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has been obtained.

2.05. Asset Ownership. Borrower and each Piedgor has good and marketable title to all of the properties and assets reflected on
the balance sheets and financial statements furnished to Bank, and all such properties and assets are free and clear of mortgages,
deeds of trust, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by such financial
statements or otherwise in writing.

2.06. Discharge of Liens and Taxes. Borrower and its subsidiaries, if any, have filed, paid, and/or discharged all taxes or other
claims which may become a lien on any of their respective properties or assets, excepting to the extent that such items are being
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 23 of 47 PagelD #: 763
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 24 of 47 PagelD #: 764

CARTER BANK & TRUST

LOAN AGREEMENT

2,10. Other Agreements. The representations and warranties made by Borrower to Bank in the other Loan Documents are true
and correct in all respects on the date hereof

2.1]. Binding and Enforceable. The Loan Documents, when executed, shall constitute valid and binding obligations of
Borrower and Guarantor respectively, and are enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, moratorium, or similar laws affecting creditors’ rights generally.

2.12. Commercial Purpose. The Loan are not “consumer transactions”, as defined in the Virginia or West Virginia Uniform
Commercial Code, and none of the collateral was or will be purchased or held primarily for personal, family or household
purposes.

2.13. Foreign Assets Control Regulations. It is not in violation of (i) the Trading with the Enemy Act (50 U.S.C. App. Sec. 1 et
seq), as amended, (ii) any of the foreign assets control regulations issued by the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) and any executive order related thereto, or (iii) the U.S. Patriot Act, and further that it (a)
is not subject to sanctions administered by OFAC or the U.S. Department of State or (b) has not engaged in any dealing or
transactions with, or is otherwise associated with, any person subject to such sanctions.

2.14. Survival of Representations and Warranties. Borrower agrees that in extending loan advances, Bank is relying on all
representations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other instrument delivered
by Borrower to Bank under this Agreement or the other Loan Documents. Borrower further agrees that regardless of any
investigation made by Bank, all such representations, warranties and covenants will survive the making of each advance under the
Loan and delivery to Bank of the Loan Documents, shall be continuing in nature, shall be deemed made and reaffirmed by
Borrower at the time each advance is made, and shall remain in full force and effect until such time as Borrower’s indebtedness
shall be paid in full, or until this Agreement shall be terminated in the manner provided herein, whichever is the last to occur.

Section 3 Affirmative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all

obligations owed under the Loan Documents, Borrower shall:
3.01. Maintain Existence and Current Legal Form of Business, (a) Maintain its existence and good standing in the state of its
incorporation or organization, (b) maintain its current legal form of business indicated above, and, (c), as applicable, qualify and
remain qualified as a foreign corporation, general partnership, limited partnership, limited liability partnership or limited liability
company in each jurisdiction in which such qualification is required.
3.02. Maintain Records. Keep adequate records and books of account, in which complete entries will be made in accordance
with GAAP consistently applied, reflecting all financial transactions of Borrower. If Borrower now or hereafter maintains any
business records in the possession of a third party, at the request of Bank, Borrower shall notify such third party to permit Bank
free access to such records at all reasonable times and to provide Bank with copies of any records it may request, all at
Borrower’s expense.
3.03. Maintain Properties, Maintain, keep, and preserve all of its properties (tangible and intangible) including the collateral
necessary or useful in the conduct of its business in good working order and condition, ordinary wear and tear excepted.
3.04. Conduct of Business. Continue to engage in an efficient, prudent, and economical manner in a business of the same
general type as now conducted.
3.05. Maintain Insurance. Maintain fire and other risk insurance, public liability insurance, and such other insurance as Bank
may require with respect to Borrower’s properties and operations, in form, amounts, and coverages and with insurance companies
acceptable to Bank. Borrower, upon request of Bank, will deliver to Bank from time to time the policies or certificates of
insurance in form satisfactory to Bank, including stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days prior written notice to Bank. Each insurance policy also shall include an endorsement (NY long form) providing
that coverage in favor of Bank will not be impaired in any way by any act, omission or default of Borrower or any other person.
In connection with all policies covering the Collateral, Borrower shall provide Bank with such Bank’s loss payable or other
endorsements as Bank may require, and shall furnish to Bank upon request, reports on each existing insurance policy showing
such information as Bank may reasonably request, including without limitation the following: (1) the name of the insurer; (2) the
risks insured; (3) the amount of the policy; (4) the properties and assets insured; (5) the current property values on the basis of
which insurance has been obtained, and the manner of determining those values; and (6) the expiration date of the policy. In
addition, upon request of Bank (however not more often than annually), Bank may require that an independent appraiser
satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any Collateral. The cost of such
appraisal shall be paid by Borrower. Should any or all of the Collateral become uninsured for any reason, Borrower shall have ten
(10) days after receipt of notice from Bank to obtain replacement insurance on the Collateral Satisfactory to Bank and, should
Borrower fail to obtain such insurance, Bank may purchase insurance covering the Collateral, the cost of which shall be paid by
Borrower on demand.
3.06. Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, ordinances and orders applicable
to Borrower’s business, operations and properties including without limitation, the Americans with Disabilities Act, paying before
the delinquency thereof all taxes, assessments, and governmental charges imposed upon it or upon its income, profits or property,
and all Environmental Laws.
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 25 of 47 PagelD #: 765
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 26 of 47 PagelD #: 766

CARTER BANK & TRUST

LOAN AGREEMENT

inventory schedules, budgets, forecasts, and other reports with respect to the Borrower’s financial condition and business
operations) as the Bank may request from time to time.
Officer Compliance Certificate: An Officer’s Compliance Certificate (“OCC”) with respect to Borrower’s compliance
with the Affirmative, Financial and Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement. The OCC will
be in form acceptable to Bank, properly executed by an authorized officer of Borrower, including calculations to support
all Financial Covenants, and set forth any corrective action taken or proposed to be taken with respect to any Default or
Event of Default under such covenants. The OCC is due within the same number of days required for the delivery of
Financial Statements for each fiscal quarter’s end and for the fiscal year end. The OCC furnished by Borrower for the fiscal
year end shall include a reconciliation of all adjustments, if any, by Borrower to the fourth quarter’s certification.
Notice of Litigation: Promptly after the receipt by Borrower, or by any Guarantor of which Borrower has knowledge,
notice of any complaint, action, suit or proceeding before any court or administrative agency or body of any type which, if
determined adversely, could have a material adverse effect on the financial condition, properties, or operations of any
Borrower or any Guarantor, as applicable.
Tax Returns: As soon as available each year, complete copies of all federal tax returns (including all Schedules thereto)
filed by Borrower.
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any event of default under
this Agreement or any other Loan Documents.
USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name,
address, tax identification number, driver’s license, and date of birth (if Borrower is an individual) of Borrower sufficient
for Bank to verify the identity of Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank promptly
of any change in such information.
Other Information: Such other information as Bank may from time to time reasonably request.
3.09. Appraisal(s). If required by Bank, furnish at Borrower’s expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or personal property collateral securing the Loan.
3.10. Affirmative Covenants from other Loan Documents, All affirmative covenants contained in any other Loan Documents
are hereby incorporated by reference herein.
3.11. Management. Maintain executive and management personne! with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
management personnel.

Section 4 Guarantor’s Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall:
4.01. Maintain Properties; Liquid Assets. Guarantor shall not, without the prior written consent of Bank, sell, transfer or
otherwise dispose of any of more than 10% of his/her personal Liquid Assets of any kind. “Liquid Assets” shall mean all publicly
traded securities and/or securities accounts, bonds and mutual funds, any certificates of deposit, money market accounts, U.S.
Treasuries and other federal agency instruments, hedge funds, derivative accounts and other investment instruments which are not
pledged to Bank as security for any obligation to Bank.
4.02. Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, and orders including, without
limitation the Americans with Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental
Laws.
4.03. Reporting Requirements. Furnish to Bank:
Guarantor Financial Reports: Guarantor shall submit financial statements to the Bank on the Bank’s form on an annual
basis by February 28 of each year. The Bank shall provide such form at least (30) days in advance of any required
submission.
Notice of Litigation: Promptly after the receipt by Guarantor, or by Borrower of which Guarantor has knowledge, notice
of any claim, action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, properties, or operations of Guarantor or
Borrower, as appropriate.
4.04. Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited partnership, limited liability partnership or limited liability company, issue,
transfer or sell any interest in Guarantor.
4.05. Tax Returns: As soon as available each year, furnish complete copies of all federal tax returns (including all Schedules
thereto) filed by each Guarantor.
4.06. Other Information: Furnish such other information as Bank may from time to time reasonably request.
4.07. Representations and Warranties. Each Guarantor represents and warrants to Bank that: (i) if Guarantor is a corporation,
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 27 of 47 PagelD #: 767
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 28 of 47 PagelD #: 768

CARTER BANK & TRUST

LOAN AGREEMENT

Section 5 Financial Covenants: N/A
Section 6 Negative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations under the Loan Documents, Borrower shall not, without the prior written consent of Bank:

6.01. Liens, Create, incur, assume, or suffer to exist any lien or security interest upon or in Collateral, any of Borrower’s other
properties, or the properties of any Pledgor securing payment of the Loan, whether now owned or hereafter acquired, except
Permitted Liens.
6.02. Debt. Incur, assume, or suffer to exist any debt, except:

(a) Debt to Bank;

(6) Debt outstanding on the date hereof and shown on the most recent financial statements submitted to Bank:

(c) Accounts payable to trade creditors incurred in the ordinary course of business;

(d) Debt secured by purchase money security interests only in the property or assets acquired; and
6.03. Capital Expenditures. Expenditures for fixed assets in any fiscal year shall not exceed in the aggregate the sum of $N/A.
6.04. Change of Legal Form of Business; Purchase of Assets. Change Borrower’s name or the legal form of Borrower’s
business as shown above, whether by merger, consolidation, conversion or otherwise, and Borrower shall not purchase all or
substantially all of the assets or business of any Person, or enter into any partnership with a third party.
6.05. Leases. Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank;

(b) Operating Leases for machinery and equipment which do not in the aggregate require payments in excess of $ N/A in any

fiscal year of Borrower.

6.06. Dividends or Distributions; Acquisition of Capital Stock or Other Ownership Interests. Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, or otherwise acquire any of Borrower’s capital stock or other
ownership interests, now or hereafter outstanding.
6.07. Salaries. Salaries and any other cash compensation to owners/offi cers/partners/managers shall be limited as follows: N/A
6.08. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business.
6.09. Loans te Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affiliates.
6.10. Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course of its business.
6.11. Transfer of Ownership. (a) issue, transfer or sell any new class of stock, (b) issue, transfer or sell, in the aggregate more
than 10% of the total number of shares from its treasury stock and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than 10% of its issued and
outstanding shares in Borrower as of the date of this Agreement
6.12. Negative Covenants from Loan Documents. All negative covenants contained in any Loan Document are hereby
incorporated by reference herein,
6.13. Transactions with Affiliates. Directly or indirectly, sell, lease, transfer, or otherwise dispose of any of its property to, or
purchase any property from, or enter into any contract, agreement, understanding, loan, advance, guarantee or transaction
(including the rendering of services) with or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate Transaction’’),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Borrower and (ii) on terms that
are no less favorable to Borrower than those what would have been obtained in a comparable arm’s-length transaction by
Borrower with a person that is not an Affiliate. For purposes of this section, “Affiliate” shall mean any Borrower, any relative of
any Borrower, of any Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the
common control of, any Borrower, any Guarantor, Borrower’s parent or subsidiary, or Guarantor’s parent or subsidiary.

Section 7 Hazardous Substances and Compliance with Environmental Laws

7.01. Investigation. Borrower hereby certifies that it has exercised due diligence to ascertain whether its real property,
including without limitation the Mortgaged Property, is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances”). Borrower represents and
warrants that there are no Hazardous Substances contaminating its rea] property, nor have any such materials been released on or
stored on or improperly disposed of on its real property during its ownership, occupancy or operation thereof except in strict
compliance with Environmental Laws and any applicable permits. Borrower hereby agrees that, except in strict compliance with
applicable Environmental Laws, it shall not knowingly permit any release, storage or contamination of its properties as long as
any indebtedness or obligations to Bank under the Loan Documents remains unpaid or unfulfilled. In addition, Borrower does not
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 29 of 47 PagelD #: 769
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 30 of 47 PagelD #: 770

CARTER BANK & TRUST

LOAN AGREEMENT

and hold Bank harmless from any and all Joss or liability arising out of any violation of the representations, covenants, and
obligations contained in this Section 7, or resulting from the recording of the Deed(s) of Trust or other security instruments. In
addition, Bank shall have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and
violations of Environmental Laws.

Section 8 Events of Default
The following shall be “Events of Default” by Borrower or any Guarantor:

8.01. Should Borrower fail to make payment of any installment of principal or interest on the Note when due.

8.02. Should any representation or warranty made in the Loan Documents prove to be false or misleading in any material respect
when made.

8.03. Should any report, certificate, financial statement, or other document furnished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made.

8.04. Should Borrower or any Guarantor default in the payment or performance of any other loan, line of credit, indenture,
mortgage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect any Borrower’s or any Guarantor’s property or ability to perform their respective obligations under this Agreement or the
other Loan Documents.

8.05. Should any Borrower, any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the
Loan Documents to which it is a party.

8.06. Should a custodian be appointed for or take possession of any or all of the assets of any Borrower or any Guarantor; should
any Borrower or any Guarantor either voluntarily or involuntarily become subject to any insolvency proceeding, including
becoming a debtor under the United States Bankruptcy Code, any proceeding to dissolve any Borrower or any Guarantor, any
proceeding to have a receiver appointed, or should any Borrower or any Guarantor make an assignment for the benefit of
creditors; or should there be an attachment, execution, or other judicial seizure of all or any portion of any Borrower's or any
Guarantor’s assets, including an action or proceeding to seize any Collateral or any funds on deposit with Bank, and such seizure
is not discharged within 30 days.

8.07. Should final judgment for the payment of money be rendered against Borrower or any Guarantor which is not covered by
insurance and shall remain undischarged for a period of 30 days unless such judgment or execution thereon is effectively stayed.
8.08. Upon the death of, or termination of existence of, or dissolution of, any Borrower, Piedgor or Guarantor.

8.09. Should Bank determine that Borrower or any Guarantor has suffered a material adverse change in its financial condition or
its business operations.

8.10. Should any lien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become unenforceable, unperfected or invalid for any reason, should the Collateral fail to be insured as
required herein, or should the market value of the Mortgaged Property or other Collateral decline below the value anticipated or
required in connection with the Loan.

8.11. Should Borrower commit a default under any Hedge Agreement, as defined in Section 10.01,

8.12. Should Borrower assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid
or unenforceable, or should any Guarantor terminate his Guaranty or otherwise assert that that its Guaranty is invalid or
unenforceable.

8.13. Should Borrower, any Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
Borrower or any Guarantor, be indicted for a felony offense under state or federal law, including without limitation any violation
of any anti-money laundering, bribery, OFAC or bank fraud, or should Borrower or any Guarantor employ an executive officer or
manager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of Borrower or any Guarantor who has been indicted or convicted of any such
felony offense.

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any time thereafter, at its option, take any or all of the following actions, at the same or at different times:
9.01. Declare the outstanding balance of the Note to be immediately due and payable, both as to principal and interest, late fees,
and all other amounts/expenditures without presentment, demand, protest, or further notice of any kind, all of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the Default Rate as provided herein
until paid in full;
9.02. Require any Borrower or any Guarantor to pledge additional collateral to Bank from such Borrower’s or Guarantor’s assets
and properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion;
9.03. Take immediate possession of and/or foreclose upon any or all Collateral which may be granted to Bank as security for the
indebtedness and obligations of any Borrower or any Guarantor under the Loan Documents;
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 31 of 47 PagelD #: 771
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 32 of 47 PagelD #: 772

CARTER BANK & TRUST

LOAN AGREEMENT

“Environmental Laws” shall mean all federal and state laws and regulations which affect or may affect the Mortgaged
Property, including without limitation the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
Sections 9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et seq.), and all applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended.

“Loan Documents” shall mean this Agreement including any Schedule attached hereto, the Note, the Mortgage, the Security
Agreement, the Assignment of Leases and Rents, all UCC Financing Statements, the Guaranty Agreements, and all other
documents, certificates, and instruments executed in connection therewith, and all renewals, extensions, modifications,
substitutions, and restatements thereof and therefore.

“Permitted Liens” shall mean (1) liens and security interest securing any indebtedness owed by any Borrower to Bank; (2)
liens for taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate
reserves are maintained; (3) liens of materialmen, mechanics, warchousemen, or carriers, or other like liens aris ing in the ordinary
course of business and securing obligations which are not yet delinquent; (4) purchase money liens or purchase money security
interests upon or in any property acquired or held by Borrower in the ordinary course of business to secure indebtedness
outstanding on the date of this Agreement or permitted to be incurred under Section 6.02; (5) liens and security interests which, as
of the date of this Agreement, have been disclosed to and approved by Bank in writing; and (6) those liens and security interests
which in the aggregate constitute an immaterial and insignificant monetary amount with respect to the net value of Borrower’s
assets,

“Person” shail mean an individual, partnership, corporation, trust, unincorporated organization, limited liability company,
limited liability partnership, association, joint venture, or a government agency or political subdivision thereof.

“GAAP” shall mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented from time to time.
10.02.Non-impairment. If any one or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaired thereby and shall otherwise remain in full force and effect.

10.03. Applicable Law, Jurisdiction and Venue. The Loan Documents shall be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind each of Borrower’s and Guarantor’s heirs, personal representatives,
successors and assigns and inure to the benefit of Bank’s successors and assigns. Borrower and the Guarantor hereby irrevocably
agree that any legal action or proceeding arising out of or relating to this Agreement or any of the Loan Documents shall be
instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the
Western District of Virginia, assuming such latter court has Jurisdiction. Borrower and the Guarantor hereby consent to the
jurisdiction of such courts and waive any objection relating to the basis for personal or in rem jurisdiction or to venue which
Borrower or any of the Guarantor may now or hereafter have in any such legal action or proceedings.

10.04. Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law. A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s right otherwise to demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Bank, nor any course of dealing between Bank and Borrower, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Borrower’s or any Guarantor’s
obligations as to any future transaction. Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank.

10.05. Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Borrower and Bank.

10.06. Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest rate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower’s fixed payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be repaid within the same period of time as
originally agreed upon.

10.07 Stamps and Other Fees. Borrower shall pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any
security granted to Bank; and Borrower and Guarantor agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
after the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Loan, any material damage to or condemnation of the Mortgaged
Property, or in connection with any foreclosure or forbearance, Such appraisal fees shall be payable on demand, shall accrue
interest at the default rate set forth in the Note(s) following demand and shall be secured by the security documents executed by
Borrower or Pledgor.
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 33 of 47 PagelD #: 773
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 34 of 47 PagelD #: 774

| CARTER BANK & TRUST

LOAN AGREEMENT

10.10. Right of Offset. Any indebtedness owing from Bank to Borrower may be set off and applied by Bank on any indebtedness
or liability of Borrower to Bank at any time and from time to time after maturity, whether by acceleration or otherwise, and
without demand or notice to Borrower.

10.11, UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
location deemed necessary and appropriate by Bank.

10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees for modification, renewal, extension, or
restatement of any terms of the Note(s) and the other Loan Documents not prohibited by applicable law.

10.13. Conflicting Provisions. If provisions of this Agreement shall conflict with any terms or provisions of any of the Note(s),
security document(s) or any schedule attached hereto, the provisions of such Note, security documents or any Schedule attached
hereto, as appropriate, shall take priority over any provisions in this Agreement.

10.14. Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 241 12, and to the Borrower at its offices at 302 S.
Jefferson St., Suite 600, Roanoke, VA 24011 when sent by certified mail and return receipt requested or by recognized courier.
Unless otherwise required by law, if there is more than one Borrower, any notice given by Bank to any Borrower shall be deemed
to be notice given to all Borrowers.

10.15. Consent to Jurisdiction. Borrower and the Guarantor hereby irrevocably agree that any legal action or proceeding arising
out of or relating to this Agreement or any of the Loan Documents shall be instituted exclusively in either the Circuit Court of the
City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, assuming such latter court
has jurisdiction. Borrower and the Guarantor hereby consent to the jurisdiction of such courts and waive any objection relating to
the basis for personal or in rem jurisdiction or to venue which Borrower or any of the Guarantor may now or hereafter have in any
such legal action or proceedings.. Borrower consents to the jurisdiction of such court and waives any objection relating to the
basis for personal or in rem jurisdiction or to venue which Borrower may now or hereafter have in any such legal action or
proceedings.

10.16. Counterparts. This Agreement may be executed by one or more parties on any number of separate counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same instrument.

10.17. Entire Agreement. The Loan Documents embody the entire agreement between Borrower and Bank with respect to the
Loan, and there are no oral or parole agreements existing between Bank and Borrower with respect to the Loan which are not
expressly set forth in the Loan Documents.

10.18. Indemnity. Borrower and Guarantor hereby jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective directors, officers, employees and shareholders harmless from and against, any loss,
damage, lawsuit. proceeding, judgment, cost, penalty, expense (including all reasonable in-house and outside attorneys’ fees,
whether or not suit is brought, accountants’ fees and/or consultants’ fees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administration or repayment of the Loan, including without limitation: (i) Borrower’s or
Guarantor’ failure to comply with the terms of this Agreement and the other Loan Documents (ii) the breach of any representation
or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in connection with the
Loan; (iii) the violation of any covenant or agreement contained in this Agreement or any of the other Loan Documents;
provided, however, that the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit, proceeding,
cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s gross
negligence or willful misconduct. This indemnity obligation shall survive the payment of the Loan and the termination of this
Agreement.

10.19. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTOR AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTOR TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTOR
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH.

10.20. Required Information for New Loan. To help the government fight the funding of terrorism and money laundering
activities, federal law requires Bank to obtain, verify and record information that identifies each person or entity obtaining a loan
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 35 of 47 PagelD #: 775
well ds as fohceslofahy feputChase Gr-sucn Patucipakon thos Work Wer agree at he Purthabe a Ve LR gine perexeaparion
interests will be considered as the absolute owners of such interests in the Loan and will have all the rights granted under the
‘participation agreement(s) governing the sale of such participation interests. Borrower waives all rights of offset or counterclaim,
whether now existing or hereafter arising, against Bank or against any purchaser of such a participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Borrower’s obligation under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan. Borrower agrees that the purchaser of any such participation
interest may enforce its interest irrespective of any personal claims or defenses that Borrower may have against Bank. Any
purchaser of a participation interest in the Loan may exercise a right of setoff against Borrower to the same extent as Bank has
such right.

10.23. Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance. If feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be considered deleted from this Agreement. Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement.

10.24. Construction. Each party hereto hereby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other.

10.25. Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents.

IN WITNESS WHEREOF, the Bank, Borrower and Guarantor have caused this Agreement to be duly executed all as of the date first
above written.

Borrower:

Justice Low Seam Mining, Inc.

 

 
 
 
 

 

 

 

 

 

 

   

 

 

 

 

WITNESS Name of Corporation
CO. he Leben. a By: (SEAL)
Print Name: . f — Z. S .
Leshe, Wells Nantes” James C. Justice, III 7
Title: President _ _ _
Guarantor: — —? sti soy
WITNESS: / 4 | ot fa
jf a ‘ ( Yt — — Y 7
Zl Lh ee Lite th 2S Lee ap > (SEAL)
Print Name: . , / = i i
Lesh. Wells Name/ Yames C. Justice, L-~
WITNESS:

. ; . ] i a :
Ei Lilith [ ( ttt wv LTH (SEAL)
Print Name: / . f 7] C
Aeshe Wells Name: Cathy L. Justige

WITNESS:
{

&

Print/Name: Leshe ules -

_(SEAL)

 

 

 

 

 
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 37 of 47 PagelD #: 777

~ ?
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 38 of 47 PagelD #: 778

CARTER BANK & TRUST

LOAN AGREEMENT

 

Caster Bank & Trust Loan Number

This Loan Agreement (the “Agreement”) is made this 28" day of May, 2019, by and between Caster Bank & Trust, a Virginie banking
cosporation (“Bank”), and:

Justice Low Seam Mining, Inc., 0 West Virginia corporation (“Borrower”), having ite chief executive offices at 302 8, Jefferson St,
Roanoke, VA 24011,

James C. Justice, H, Cathy L. Justice and James C. Justice, [I (individwally and collectively, “Guarantor”).

The Borrower has applied to Benk for end Bank has agreed to make, subject to the terms of and upon the reliance of Homower’s
joni, warrentics and agreements made in thie Agreement, the following loan and/or line of credit (hereinafter sometimes

nepresentations,
referred to, singularly or collectively, if more than one, as “Loan™):

Term (individually and collectively “Term Loan”) in the principal amount of $3,098,140.53 for the purpose of refinancing Note

made by Borrower payable to Bank which shall be evidenced by Borrower's Promissory Note dated of even date
herewith (together the “Note”) payable in in fall on August 15,2019 end shell bear interest at the rate set forth in such Note, the terms
of which are incorporeted herein by referemce. The Term Loan shall be secured by e first and prior linn and security interest in the
Borrower's or other owner’s real property and improvements situated in McDowell County, West Virginia, and Tazewell County,
Virginia and/or Borrower's existing and hereafter acquired personal property pursuant to the terms of applicable security instruments
listed below.

Section 1 Conditieas Precedent

Bank shall not be obligeted t make any dislarsement of foan procesds until ell of the following conditions have been satisfied by
Proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, all in form
end substance satisfactory to Bank and Bank's counsel in their sale discretion:

USA, Patriot Act Verifiention Information: Information or documentation, including but not limited to the legal namo, address, tax

identification number, driver's license, and date of birth (if the Borrower ia an individual) of the Borrower sufficient for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any change in such
information.

Note: The Note duly executed by the Borrower,

Deed of Trust: Deed of Trust{s) on the real property of Borrower (such Deed(s) of Trust, individually snd collectively, the
“Mortgage” and such real property collectively the Property”).

Ascigument of Leoscs and Rents: Assignment(s) of Leases and Reniz in which Borrower shall assign to Bank all existing and
thereafter arising leases on the Mortgaged Property and the rents and profits therefrom (individually and collectively, the
“Assignment of Leases and Rents”).

‘Tite Insurance: A Standard ALTA mortgage policy from a company or companies approved by Bank, providing coverage for the
aggregate principal amount of the Note(s) and insuring the appropriate lien priority of the Mortgage(s) and which shall not
contain any title exceptions or policy exclusions aot approved by Bank and Bank's counsel.

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that the Borrower or other owner has
good and marketable fee simple title to the Mortgeged Property and that the Moctgage(s) constitutes s firet priority lien thereon
without exceptions, except as are acceptable to Bank and Bank's counsel.

Survey: Oe Ce nays e macarael Trepetr sagen ty = mgiees eal mevoyer ts dvi engineer.

Fioed Hazard Certification: Evidence satisfactory to Bank and Bank's counsel sa to whether the Mortgaged Property is located
boa an eres identified as having “special flood hazards” as such term is ueed in the Federal Flood Disaster Protection Act of
I

Environmental Adit Report: A favorable “Phase I” unedited environmental audit covering the Morigaged Property from an
independent cavironmentel engineering firm satisfactory to Bank which reflects thet no hezardous waste, toxic substances, or
other hazardous materials have contaminated the Moctgaged Property or, if the Mortgaged Property hes been so contaminated,
that it has been satiafactocily remediated or contained in accordance with all Environmental Laws, Bank shell be fully authorized
to discuss all aspects of the audit with the engineering firm.

Security Agreement: Security Agreement in which Borrower and any other owner (2 “Debtor”) of personal property collateral shel]
grant to Benk ao first priority security interest in the personal property specified therein, (If Bank hua or will have a security
interest in any collateral which is inferior to the security interest of another creditor, Borrower must fully disclose to Bank any
Sia re as Mm meet specifically approve say auch secenity intrest wits wid Gouilcnn Seiag cea arm

Loan)
Ceetieatar at Fie Cocitiantes of Tite foe auch yetlcles wtarceet or caer xed pemmeitl, pepensy ser wens earminceel Sie the

Conia hacia A Control Agreement pertaining to Deposit Accounts, Letier-of-Credit Rights and/or Electronic Chettel Paper,
5 required in connection with the Security Agreement.

UCC Financing Sintements: Copies of UCC Financing Statements duly filed in Borrower's or other owner's state of incorporation,
organization or residence, and in ell jurisdictions necessary, or in the opinion of Bank desirable, to perfect the security interests
granted in the Security Agreement(s), and certified copies of Information Requests identifying ell previous financing statements
on record for Borrower or other debtor, an appropriate frons all jurisdictions indicating that no security interest bes previously
been granted in any of the collateral described im the Security Agreement(s), unless prior spproval has been given by Bank.

Commitment Fee: A commitment fee (or balance thereof) of $N/A payable to Bank on the date of execution of the Loan Documents

Corporate Resslntion: A Cortificats of Corporate Resolutions signed by the corporate secretary or certified officer
resolutions duly adopted by the Board of Directors of Borrower authorizing the execution, delivery, and performance of the Loan
Documents on or in a form provided by or scceptuble to Bank.

Articles of Incorporation: A copy of the Articles of Incorporation and all other charter documents of Borrower, all filed with and
certified by the Secretary of Stete of the state/commonwealth of Borrower's incorporation.

By-Laws: A copy of the By-Laws of Borrower, certified by the Secretary of Borrower as to their completeness and sceuracy.

1
S9LBOT7602
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 39 of 47 PagelD #: 779

CARTER BANK & TRUST

LOAN AGREEMENT

Certificaty of Imeumbeney: A cestificate of the Secretary of Bocrower cextifyig the names and true signatures of the offices of
Borrower authorized to eign the Loan Documents.

Certificate of Existemce: A certification of the Secretary of State (or other government authority) of the siate/commonwealth of
Borrower's incorporation or organization az to the existence or good standing of Borrower and its charter documents on file.

Guaranty: Guarenty ).

Assigament of Life Insarance Policy(ies): An assignment of life insurence policy(ies) 2s collateral on the life of N/A in the amount
of SN/A by an insurance company acceptable to Bank.

Limited Lisbility Company Operating Agreement: A copy of Borrower’s or any Gearantor’s Operating Agreement, certified by
caseunv&c naak Spanenian'a aninegeeey mab socnices: en eeuticuhte os te ix evagiiommae mall ettomrer

Declaration of Limited Liability Company: A declaration or resolution from Borrowes’s and/or any guarentor’s manager(s)
authorizing the execution, delivery, Se eee acs we Decent nt an one cal

Limited Liability Company Articles of Organization: A copy of the Articles of Organization and all other i
documents of Borrower and/or sny Guarantor, as applicable, all fled with and cestiffed by the Secretary of State of the
stute/commonwealth of Borrower's

sopeen Two (2) copies of an spprmaisal ordered by Bank of the estimated market value of the real and/or personal property

offered as colinteral for the Loan referenced herein. The eppraisal(s) nsust be addressed to Bank and must conform to the

Uniform Standards of Professions! Appraisal Practice (“USPAP”) adopted by the Appraisal Standanis Board of the Appraisal
Foundation. Any deviation from the USPAP must be explained in the eppruisal(s). Hie Semen) mast be Meemant eats

- opinions, reasonably request, incinding
specifically bet not limited to (a) an aged accounts payable listing for Borrower and all affiliates of Borrower within the Justice
family of companies and (b) a listing of all taxes payable for Borrower and all affiliates of Borrower within the Justice family of
companies listed by (i) extity, Gi taxing euthority (ii) emount Gx) des dete and (v) type.

Any other Condition: Precedent: N/i

Section 2 Representations and Warranties
Borrower represents and warrants to Bank that:

2.01. Financial Statements, The balance sheet of Borrower and its subsidiaries, if any, and the related Statements of Income
and Retained Eoming: of Borrower and its subsidiaries, the accompanying foomotes together with the sccountent’s opinion
thereon, and ell other financial information previously fimished to Bank, sccurately, completely and fhirly reflect the financial
condition of Bomower and ifs subsidiaries as of the dates thereof, including all contingent liabilities of every type, and the
financial condition of Borrower end its subsidiaries as stated therein has not changed materially and adversely since the dete
thereof.
2,02. Name, Capacity and Stamding. Borrower's exact legal name is correctly stated in the initial paragraph of the Agreement.
If Borrower and any of its subsidiaries, if any, is = corporation, general partnership, limited partnership, limited lisbility
partnership, or limited liability company, it is duly organized and validly existing under the laws of itz respective state of
incorporation or orgenization; that it exd/or ite subsidiaries, if any, are duly qualified and in good standing in every other state in
which the nature of their business shall require such qualification, and are cach duly authorized by their board of directors,
general periners or member/manager(s), respectively, to enter into and perform the obligations under the Loan Documents.
2.03. Ne Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Borrower, by any end all pledgors (whether Borrower or other owners of collateral property secarlng payment of the Loan
erties fered oo ne “Fag by Coane hen wl kV yon pl of
its articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or linnited liability partnership, or, of any law, other agreement, indenture, note, or other instrument binding upon eny Borrower,
any Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of any Bocrower or eny

Guarantor.
2.04. Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been daly authorized by all necessary and proper corporate or equivalent action, All authority from and approval by any federal,
tate, or local govermmental body, commission or sgency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents hes been obtained.
2.05, Asset Ownership, Borrower and each Pledgor has good end marketable title to all of the properties and assets refiected on
the balance sheets and financial statements furnished to Back, and all such properties and easets are free and clear of mortgages,
doods of trust, plediges, liens, security interests, and all other encumbrances except as otherwise disclosed by such financial
statements or otherwise in
2.06, Diacharge of Liens and Taxes. Borrower and ity subsidiaries, if any, have filed, paid, and/or discharged all taxes or other
claims which may become a lien on any of their respective properties or assets, excepting to the extent that such items are being
eppropristely contested in good faith and for which an adequate reserve (in an amount acceptable to Bank) for the payment
thereof is being maintained.
2.07. Regulations U amd X. None of the Losn proceeds shall be used directly or indirectly for the purpose of purchesing or
carrying any mergin stock in violetion of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System.
2.08. ERISA. Each employee benefit plan, as defined by tha Employes Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained by Borrower or by any subsidisry of Borrower or any corporate Guarantor meets, a3 of the dete hereof,
the minimum funding standards of Section 302 of ERISA, all applicable requirements of BRISA and of the Internal Revenue
Code of 1986, 2 amended, and no “Reportable Event” oor “Prohibited Transaction” (as defined by ERISA) has occurred with
pric tA snag mens
09, Litigation. There is no claim, action, suit or proceeding pending, threatened or reasonably anticipated before any court,
ingi agency, whether Stete or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of Borrower, its subsidiaries, if any, any Guarsntor, or any Pledgor, ot affect the
ability of Borrower or any Guarantor or any Pledgor to perform its obligations under the Loan Documents.

391807762
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 40 of 47 PagelD #: 780

CARTER BANK & TRUST

LOAN AGREEMENT

2.10, Other Agreements. The representations end warranties made by Borrower to Bank in the other Loan Documents are true
and correct in all respects on the dats hereof

2.11. Bim@ing and Enforceable. The Loan Documents, when executed, shall constitute valid and binding obligations of
Borrower and Guarantor respectively, and are exforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, morstorium, or similsr laws affecting creditors’ rights generally.

2.12. Commercial Parpose, The Loan ere not “consumer transactions”, as defined in the Virginia or West Virginia Uniform
Commercial Code, end none of the collateral was or will be purchased or held primarily for personal, family or houschold

purposes. :
2.13, Foreign Assets Control Regulations. It is not in violation of (i) the Trading with the Enemy Act (50 U.S.C. App. Soc. | et
Seq), a3 amended, (if) any of the forcign assets control regulations issued by the Office of Foreign Assets Control of the United
States Treasury Department (“OF AC") and any executive order related thereto, or Gii) the U.S. Patriot Act, and farther that it (2)
is not subject to sanctions administered by OFAC or the U.S. Department of State or (b) hen not engaged in any dealing or
transactions with, or is otherwise sssociated with, any person subject to such sanctions.

2.14, Survival of Representations and Warranties. Borrower agrees that in extending loan advances, Bank is relying on all
representations, warranties, and coveusats made by Borrower in this Agreement or in any certificate or other instrument delivered
by Borrower to Bank under this Agreement or the other Loan Documents. Borrower further agrose thet regardless of any
investigation made by Bank, all such representations, warranties and covenants will survive the making of cach advance under the
Loan and delivery to Bank of the Loan Documents, shall be continuing in nature, shall be deemed made and reaffirmed by
Borrower at the time cach advance is made, and shall remain in full force and effect until such time as Borrower's indebtedness
shall be paid in full, or until this Agreement shall be terminated in the manner provided herein, whichever is the lest to occur.

Section 3 Affirastive Covenants

Borrower covenants and agrees that from the date hereof end until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Borrower shall:
3.01. Maintain Existence and Current Legal Ferm of Business. (2) Maintain its existence and good standing in the state of its
incorporation or organization, (b) maintain its current legal form of trusiness indicated above, and, (c), as applicable, qualify and
remain qualified os a foreign corporation, general partnership, limited partnership, linaited linbility partnership or limited Hebility
company in esch jurisdiction in which such qualification is required.
3.02. Maistain Records. Keep adequate records and bocka of account, in which complete entries will be made in accordance
with GAAP consistently epplied, refieoting all financial transactions of Borrower. If Borrower now or hereafter maintains any
business records in the possession of a third party, at the request of Bank, Borrower shall notify such third party to permit Bank
free scoess to much records at all reasonable times and to provide Bank with copies of any records it may request, all st
Borrower's expense. :
3.03. Maintain Froperties. Maintain, keep, and preserve all of its propectics (tangible and intangible) including the collateral
necessary of useful in the conduct of its business in good working order end condition, ordinary wear and tear excepted.
3.04. Comiuct of Business. Continue to engage in an efficient, prudent, and economical manner in a business of the same
general type as now conducted,
3.05, Maintain Invuramce. Meintein fire and other risk insurance, public Uability immurance, and such ether insurance as Bank
may require with reapect to Borrowers properties and operations, in form, amounts, and coverages and with insurance companies
acceptable to Bank. Borrower, upon request of Bank, will deliver to Bank from time to time the policies or certificates of
insurance in form satisfactory to Bank, including stipulations that coverages will not be cancelled or diminished without et least
thirty (30) days prior written notice to Bank. Each insurance policy also shall include an endorsement (NY long form) providing
thet coverage in favor of Bank will not be impaired in any way by any act, omission or default of Borrower or any other person,
In connection with ell poticies covering the Collateral, Borrower shall provide Bank with such Bank’s loss payeble or other
codorsements as Bank may require, and shall furnish to Bank upon request, reports on each existing insurance policy showing
och information as Bank may reasonably request, including without limitation the following: (1) the name of the insurer; (2) the
tisks insured; (3) the emount of the policy; (4) the properties end assets insured; (5) the current property values on the basia of
which insurance has been obtained, and the manner of determining those values; and (6) the expiration date of the policy. In
addition, upon request of Hank (however not more often than annually), Bank may require that an independent appraiser
satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any Collateral, The cost of such
appraisal shall be paid by Borrower, Should any or all of the Collateral become uninsured for any reason, Borrower shall bave ten
(10) days after receipt of notice from Bank to obtaia replacement insurance on the Collaterel satisfectory to Bank and, should
Borrower Sai] to obtain such ingurance, Benk may purchase insurance covering the Collateral, the cost of which shall be paid by
Borrower on demand.
3.06. Comply With Laws. Comply in all respects with all applicable taws, rules, regulations, ordinances and order applicable
to Borrower’s business, operations and properties including without limitation, the Americans with Disabilities Act, paying before
the delinquency thereof all taxes, eseesaments, and governmental charges imposed upon it or upon its income, profits or property,
and all Environmental Laws.
3.07, Right ef Iuspection. Permit the officers and authorized agents of Bank, at any reasousble time or times in Bank's sole
discretion to visit the properties of any Borrower, and to discuss such matiers with any officers, directors, managers, member or
partners, limited or general, of such Borrower, and with Borrower's independent accountant as Bank deems pecesasry and proper.
3.08. Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of cach month end, the Borrower's internally
prepared balance sheet and income statement for the period ended, prepared in accordence with generally accepted
accounting principics, applied on = consistent basis, and cestified #3 correct to the best knowledge and belief by the
Borrower's chief financial officer or other officer or person scceptable to the Bank,
Aneual Reports; Annually, within two hundred forty (240) days of the end of each fiscal year, the Borrower's audited
balance sheet and income statement for the year ended, prepared im accordance with generally accepted accounting
, applied on a consistent basis.
Mosthly Production Reports: Monthly within thirty (30) days of the end of esch month, internally prepared production
reports for each of the spplicable mines. in a form prepared by Borrower im the ordinary course of business,
Tax Returms: Stete and Federal tax retame for the Borrower when each such retum is filed, and mich additional
information and statements (including, without limitation, lists of assets and lisbilities, aging of receivables and paysbles,

3
SDLBOT76v2
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 41 of 47 PagelD #: 781

CARTER BANK & TRUST

LOAN AGREEMENT

inventory schedules, budgets, forecasta, and other reports with respect te the Borrower's financisl condition and business
operations) es the Bank may request from time to time.
Officer Compliance Certificate: An Officer's Compliance Cartificate (“OCC”) with respect to Borrower's compliance
with the Affirmative, Financial and Negstive Covenants set forth in Sections 3, 5, and 6 of this Agreement. The OCC will
be in form acceptable to Bank, propecly executed by an authorized officer of Borrower, including calculations to support
all Finencial Covenants, and set forth any corrective action taken or proposed to be taken with respect to any Default or
Event of Default under such covenants. The OCC is due within the same number of days required for the delivery of
Financial Statements for eech fiscal quarter's end end for the fiscal year end. The OCC furnished bry Borrower for the fiscal
year end shell include a reconciliation of all adjustment, if any, by Borrower to the fourth quarter's certification.
Notice of Litigation: Prompély after the receipt by Borrower, or by any Guarantor of which Borrower has knowledge,
notice of any complaint, action, suit or proceeding before any court or administrative agency or body of any type which, if
determined adversely, could bave a material adverse effect on the financial condition, properties, or operations of eny
Borrower or any Guarantor, as applicable,
Tax Reteras: As soon as available cach year, complete copies of all federal tax returns (including all Schedules thereto)
filed by Borrower.
Notice of Defanlt: Promptly upon discovery or knowledge thereof, notice of the existence of any event of defiult under
this Agreement or any other Loan Documents.
USA Patriot Act Verification Information: Information oc documentation, including but not limited to the legal name,
address, tax identification aumber, driver's license, and date of birth (if Borrower is en individual) of Borrower sufficient
for Bank to verify the identity of Borrower in accordance with the USA Patriot Act. Borrower shall notify Beok promptly
of any change in such information.
Other Information: Such other information as Bank may from time to time reasonably request.
3.09. Appraizal(s). If required by Bank, furnish st Borrower's expense an independent appraisal or update by an appraiser
satisfactory to Henk of the market value of any reel or personal property collateral securing the Loan.
3.10. Affirmative Covenants from other Losm Dercuments. All effirmative covenants conteined in any other Loan Documents
are hereby incorporated by reference herein.
3.1L Management, Maintain executive and management permoanel with substantially the seme qualifications and experience as
Cees ne Rana ne Heeenece rrOme Yen CI BAN any clings de Sich abe or
management

Section 4 Guaramter’s Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment in full of alll indebiednces and performance of alll
obligations owed under the Loan Documents, Guarantor shall:
4.01, Maintain Propertise; Liquid Assets. Guerantor shall not, without the prior writien consent of Bank, sell, transfer or
otherwise dispose of any of more then 10% of his/her personal Liquid Assets of eny kind. “Liquid Assets” shall mean all publicly
traded securities and/or securities accounts, bonds aud mvttual funds, any certificates of deposit, money market sccounts, U.S.
pledged t Bank as security for any obligation to Bank.
4.02. Comply With Laws, Comply in all respects with all applicable laws, rules, regulations, and orders including, without
limitation the Americans with Dissbilities Act, paying before the delinquency thereof all taxes, sssesaments, and governmental
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental

4.03, Reporting Requirements. Fumish to Bank:
Gaaranier Financial Reperts: Guarantor shall submit financial statements to the Bank on the Bank's form on an enoual
basis by Februmy 28 of each year. The Bank shal] provide such form at least (30) days im advance of any required

Notice of Litigntion: Promptly after the receipt by Guarantor, or by Borrower of whieb Guarantor has knowledge, notice
of say claim, action, mit, and proceeding before any court or governmental agency of any typo which, if determined
adversely, could have a material adverse effect on the financial condition, properties, or operations of Guzrantor oz
Borrower, as appropriate.
4.04, Tramsfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation, (a) issue, trensfer
or sell any new class of stock, or (b) issue, transfer or gell, in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of sny claes of parmership, limited pertnership, limited lisbility pertnership or limited liability company, isaue,
transfer or sell any interest in Guarantor,
4.05. Tax Returns: As s00n #6 evailable each year, furnish complete copies of ell federal tax returns (incheding all Schedules
thereto) filed by each Guarantor,
4.06, Other Information: Furnish such other infonnstion as Bank may from time to time reasonably request.
4.07, Representations and Warrantiss. Each Guarantor represents and werrants to Bank thet: (i) if Guarantor is a cocporation,
partnership, limited partnership, limited lability partnership, limited liability Himited partnership, or limited lishility company, it
is duly ocgenized and validly existing under the laws of its respective atets of incorporation or organization; that it and/or ite
subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature of their business shall require
soch qualification, and ere each duly authorized by their board of directors, general partners or member/manages(s), respectively,
to enter into and perform the obligations under its Gusranty Agroement; (ii) all financial statements and related information
furaished to Bank: in connection with the Loan are true, correct and complete in all material reapesta, ecourately represent the
financial condition of such Guarantor as of the date thereof, and no material adverse change in its financial condition has
occurred since the date thereof; (iii) it has full knowledge of the financial condition and business operations of Borrower; (iv)
there is uo litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would matesially
impair its ability to honor and pay its obligations under itz Guemnty Agreement; and (v) it is not in violation of (1) the Trading
with the Enemy Act (50 U.S.C, App. Sec. 1 et seq), a8 amended, (2) any of the foreign assets contro! regulations issoed by OF AC
and say executive onder related thereto, or (3) the U.S. Patriot Act, and flarther thet it (=) is not subject to sanctions sdministerod
by OFAC or the U.S. Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated
with, any pereon anbject to such sanctions.

3918077602
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 42 of 47 PagelD #: 782

CARTER BANK & TRUST

LOAN AGREEMENT

Section 5 Financial Covenants: N/A

Section 6 Negative Covenants

Borrower covenants and agrees that from the date hereof snd until payment in full of all indebtedness and performance of all
obligations under the Loan Documents, Borrower shall not, without the prior written consent of Bank:

6.01. Licas, Create, incur, assume, or suffer to exist any lien or security interest upon or in Collateral, any of Borrower's other
properties, or the properties of any Pledgor securing payment of the Loan, whether now owned or hereafter soquired, except
Permitted Liens,
6.02. Debt. Incur, assume, or suffer to exist any debt, except:

(a) Debt to Bank;

(b) Debt outstanding on the date hereof and shown on the moet recent financisl statements submitted to Bank;

(c} Accounts payable to trade creditors incurred in the ordinary course of business;

@ Debt secured by purchase money security interests only in the property or assets acquired; and
6.03. Capital Expenditares. Expenditures for fined essets in any fiscal year shall not exceed in the aggregate the sum of SN/A.
6.04. Change of Legal Form of Business; Purchase of Asscis, Ceange Borrower's name or the legal form of Borrower's
business as shown above, whether by monger, consolidation, conversion or otherwise, and Borrower shall not purchase ali or
substantially all of the aseets or businces of any Person, or enter into any partoorship with a third party.
6.05, Leapes. Create, incur, sseume, or suffer to exist any lessss, except:

@® Leases outstanding on the date bereof and showing on the most recent financial statement submitted to Bank;

&) Operating Leases for machinery and equipment which do not in the aggregate require puyments in exceas of $ N/A in any

fiscal year of Borrower.

6.06. Dividends er Distributions; Acquisition of Capital Stock or Other Ownership Interests. Declare or psy any dividends
or distributions of any kind, or parchase or redeem, retire, or otherwise acquire any of Borrower's capital stock or other

ownership outstanding.

6.07. Salaries, Salaries and any other cash compensation to ownert/officcra/partners/managers shall be limited as follows: N/A
6.08. Gusranties, Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transsctiogs in the
ordinary course of business.

6.09. Leans to Insiders and Affiliates, Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affilistes.

6.10. Disposition ef Assets. Sell, lesse, of otherwiss dispose of any of its assets ot propertios except in the ordinary aad usual
course of its business,

6.11, Tramsfer of Ownership. (2) issue, transfer or sell any new clasa of stock, (b) issue, transfer or sell, in the aggregate more
than 10% of the total number of shares ftom its treasury stock and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permit amy sbareholder to transfer or eel] more then 10% of its insued and
outstanding shares in Borrower as of the date of this Agreement

6.12, Negative Covenants from Loam Documents. All negative covenants conteined in any Loan Document are hereby
incorporated by reference herein.

6.13. Transactions with Affilates. Directly or indirectly, acil, lense, transfer, or otherwise dispose of any of itz property to, or
purchase any property from, or enter into any contract, agreement, understanding, lean, advance, guarantee or transection
(including the rendering of secvices) with or for the benefit of, any Affiliste (cach of the foregoing, an “Affiliste Transaction”),
unless (2) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Borrower and (ii) on terms that
are no lees favorable to Borrower than those what would have been obtained in a compereble exm’s-length trensaction by
Borrower with a person that is not en Affiliate. For purposes of this sective, “Affiliste” shall mean any Borrower, any relative of
any Borrower, of any Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the
common contrel of, any Borrower, any Guarantor, Borrower's parent or subsidiary, or Guarantor’s parent or subsidiary.

Section 7 Hazardous Substances and Compliance with Envirommentel Laws

7.01. Investigation. Borrower hereby certifies thet it hes exercised due diligence to ascertain whether its real property,
including without Hmitation the Mortgaged Property, is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, ures formaldehyde, PCBs, hazardous or uclear waste, toxic chemicals and substances, or other hazardous
materials, a8 defined in epplicable Ravironmentel Laws (collectively, “Hazardous Substances”). Borrower represents and

(15) daya after receipt thereof, a complete copy of any notice, summons, lien, cltetion, letter or other communication from any
governmental agency concemting any ection or omission of Borrower in comection with any environmental activity or issue.

7.03, Remedial Action; Indemnity: Bank shall have the righ, but not the obligation, to undertakes all or any pert of such
remedial action in the event of a release of Hazardous Substances on the Mortgaged Property and to add any expenditures so
made to the principal indebtedness secured by the Deed{s) of Trust or other security instruments. Borrower agrees to indemnify

$
B1OTIEV2
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 43 of 47 PagelD #: 783

CARTER BANK & TRUST

LOAN AGREEMENT

and hold Bank harmless from any and all loss or liability arising out of any violation of the representations, covenaniz, and
obligations contained im this Section 7, or reaulting from the recording of the Deed(s) of Trust or other security instruments. In
addition, Bank shall have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and
violations of Environmental Laws.

Section § Events of Defanit
‘The following shall be “Events of Default” by Borrower or any Guarantor:

8.01, Should Bomrower fai] to make payment of any instaliment of principal or interest on the Note when due.

8.02. Should any representation or warranty mede in the Loan Documents prove to be false or misleading in any material respect
when made.

§.03. Should any report, certificate, financial statement, or other document furnished prior to the execution of or pursuant to the
terme of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made.

8.04. Should Borrower or any Guarantor defimit in the payment or performance of any other loan, line of credit, indenture,
mortgage instrament, security agreement or otber agreement with Bank er with another creditor or Person that may materially
affect any Borrower’s or any Guarentor’s property or ability to perform their rexpective obligations mder this Agreement or the
other Loan Documents.

8.05. Should say Borrower, any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the
Loan Documents to which it is e party.

8.06. Should a custodien be eppointed for or take posscesion of any or all of the assets of any Borrower or any Guarantor; should
any Borrower or any Gosrantor cither voluntarily or involuntarily become subject to any insolvency proceeding, including
becoming s debtor under the United States Bankruptcy Code, any proceeding to dissolve sny Borrower or any Guarantor, any
Proceeding t» have 2 receiver appointed, or should sny Borrower or any Guarantor make an assignment for the benefit of
creditors; or should there be an sitachment, execution, or other judicial seizure of all or any portion of amy Borrower's or any
(Guarantor’s seects, including an action or proceeding to seire any Collateral or any funds on deposit with Bank, and such seizure
ia not discharged within 30 deys.

8.07, Should final judgment for the payment of money be rendered against Borrower or any Guarantor which is not covered by
insurance and ahall remain undischerged for a petiod of 30 days unless such judgment or execution thereon is ofiieetively stzyed.
8.08. Upon the death of, or termination of existence of, or dissolution of, any Borrower, Pledgor or Guarantor.

8.09. Should Bank determine that Borrower or any Guarentor hes suffered a material adverse change in its financial condition or
its business operations.

8.10. Should agy lien or security interest in the Collateral terminate, fail for eny reason to have the priority agreed to by Bank on
the date granted, or become unenforceable, unperfected or invalid for any reason, should the Collateral fail to be insured az
required herein, or ahould the market value of the Mortgage: Property or other Colfaters! decline bellow tho value anticipated or
teguired in connection with the Loan.

8.11. Should Borrower commit a defiult under my Hedge Agreement, as defined in Section 10.01.

8.12, Should Borrower assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid
or unenforceable, or should any Guarentor terminate bis Guaranty or otherwise assert thai that its Guaranty is invalid or
unenforceable,

8.13. Should Borrower, any Guarantor or sny officer, director or owner of 20% or more of the outeinnding ownership interests of
Borrower or any Guarantor, be indicted for a felony offense under state or federal Inw, including without limitation any violation
of any anti-money laundering, bribery, OFAC or bank feud, or should Borrower or any Guarantor employ an executive officer or
manager, of clect a director, who has bean convicted of sny such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of Borrower or any Guarantor who has been indicted or convicted of any such

felony offense.
Section 9 Remedies Upom Defanit

Upon the occurrence of sny of the shove Events of Default, aad eubject to any applicable notice and cure periods, if any, Bank may at
sny time thereafter, at its option, inke any or al] of the following actions, at the same or et different times:
9.01, Declare the outstanding balance of the Noto to be immediately due and payable, both as to principal and interest, late feos,
and all other smountwexpenditures without presentment, demend, protest, or further notice of any ind, all of which are bereby
expreaily waived by Borrower and esch Guarantor, and such balance shell accrue interest at the Default Rate as provided herein
until paid in full;
9.02, Require any Borrower or eny Guarantor to pledge additional collateral to Bank from such Borrower's or Guarantoc’s assets
and properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Benk*s sole discretion;
9.03. Take immediate possession of and/or foreclose upon amy or all Collaterel which may be granted to Bank as security for the
indebtedness snd obligations of any Borrower or any Guarantor under the Loan Documents;
9.04. Exercise any and all other rights and remedies available to Bank umier the terms of the Loan Documents and spplicable
law, including the Virginia Uniform Commercial Code:
9.05. Any obligation of Bank to advance fimds to a Borrower or any other Person under the terme of under the Loan Documents
and al] other obligations, if any, of Bank under the Loan Documents shell immediately cease and terminete uniees and until Benk

shall reinstate such obligation im writing.
Section 10 Miscelianeous Provisions

10.01. Definitions.

“Collateral” shall moen al) property and assets granted es collateral security for the Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form of a security interest,
mortgage, security deed, deed of trust, assigament, pledge, crop pledge, chattel mortgage, chattel trust, factor's lien, equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a security device,
or any other security or lien interest whatsoever, whether crested by law, contract, or otherwise.

391807 76v2
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 44 of 47 PagelD #: 784

CARTER BANK & TRUST

LOAN AGREEMENT

“Kavirenmental Laws” shell mean all federal and state laws and regulations which affect or may affect the
Propesty, including without limitation the Comprehensive Eavironmental Response, Compensation, and Liability Act (42 U.S.C.
Sections 9601 et seq.}, the Resource Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C, Section 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C, Section 2601 etgeq.), and sll applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been smended or may be amended.

“Loam Doegments” shall mean this Agreement including any Schedule attached hereto, the Note, the Mortgage, the Security
Agreenmat, the Assignment of Leases and Rents, all UCC Financing Stetementz, the Guerenty Agreements, and ell other
documenta, certificates, and instruments executed in connection therewith, and all renewals, extensions, modifications,

“Permitted Liens” shall mean (1) liens and security interest securing any indebtedness owed by any Borrower to Bank; (2)
liens for taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate
reserves ste maintained; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other like lions arising in the ordinary
course of business and securing obligations which are not yet delinquent; (4) purchass money Hens or purchaso money security
interests upom or in any property acquired or held by Bosrower in the ordinary course of business tw secure indebtedness
outstanding on the date of this Agreement or permitted to be inowrred under Section 6.02; (5) liens and security interests which, as
of the dete of this Agreement, have been disclosed to and approved by Bank in writing; and (6) thoee liens and security interests
which in the aggregate constitute an immaterial and insignificant monetary amount with respect to the net value of Borrower's
auecta,

“GAAP* shall mean generally accepted accounting principles es established by the Finenclal Accounting Standards Board or
the American Institute of Certified Public Accountants, es amended and supplemented from time to time.
10.02.Neu-impeirment. If any one of more provisions conteined in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the remsining provisions conteined therein shell not in
any way be affected or impaired thereby and shall otherwise remain in full force and effect.

10.03. Applicable Law, Jurisdiction and Venue. The Loan Documents shall be constreed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind esch of Borrower's and Guerentoc’s heirs, personal representatives,
successors and assigns and imure to the benefit of Bank's enccemors end amigne. Borrower end the Guerantor hereby irrevocably
agree thet any legal action or proceeding arising out of or releting to this Agreement or any of the Loan Documents shell be
instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the
Weatem District of Virginia, nasuming such ister court has jurisdiction. Borrower snd the Guarantor hereby consent to the
jurisdiction of such courts and waive sny objection relating to the basis for personal or in nem jarisdiction or to veane which
Borrower or any of the Guarantor may now or hereafter have in any such legal action or proceedings.

10.04. Waiver. Neither the failure nor any delsy on the pact of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof, nor shell any single or partial exercise thereof preclude any other or further
exemcive of eny other right, power, or privilege which may be provided by lew. A waiver by Bank of a provision of this
Agrecment shall not prejudice or constituic a waiver of Bank's right otherwise to demand strict complizace with that provision or
any other provision of this Agreement. No prior waiver by Bank, nor any course of dealing between Bank and Borrower, or
between Bank and any Guarentor, shall constitute a waiver of any of Bank's rights or of any of Borrower's or any Guarantor’s
obligations 2s to any future transaction. Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent ig required
and in all cases such consent may be granted or withheld in ths sole discretion of Bank.

10.05. Miediifleation. No modification, amendment, or waiver of any provision of any of the Loan Documents shell be aillective
unless in writing and signed by Borrower end Bank,

10.06, Payment Amount Adjustment. In the event that any Loan referenced hercin hes « fixed payment with a variable
(floating) interest rete end, as 2 result of un increase in such interest rate, accruals of interest are not fully paid, Bank, in its eole
discretion, may at any time adjust Borrower's fixed payment amount(s) to prevent the amount of interest accrued in « given
period exceeding the periodic payment amount or to cauee the affected Loan to be repaid within the same period of time as

originally agreed upon.

10.07 Stampa and Other Fees. Borrower shall pay ail federal or state stamp and recording taxes, or other fees or charges, if any
are paysble or are determined to be payable by resson of the execution, delivery, or issuance of the Loan Documenta or any
security granted to Bank; and Borrower end Guzrentor agree to indemmilly and hold hermless Bank against eny and all liability in
respect thereof, Borrower shall pay all fees incurred by Bank for the eppreisal of the Mortgaged Property obtained st any time
after the date of this Agreement witich Bank requires pursvent to federal or state regulations, in connection with any event of
default undex the Loan Documents or restructure of the Loan, any material damage to or condemnation of the Moctgaged
Property, or in connection with sny foreclosure or forbearance. Such appraisal fees shall be payable on demand, shall accrue
interest at the default rate set forth in the Note{e) following demand and shall be secured by the security documents executed by
Borrower or Pledgor.

10.08. Attermeya’ Fees. In the event Borrower, any Guarantor or any Plodgor shall default in any of ite obligations hereunder and
Bank finds it necessary to employ an attomey to assist in the enforcement or collection of the indebtedness of Borrower to Bank,
to enforce the tenns and provisions of the Loan Documents, to modify the Loan Documents, or in the event Bank voluntarily or
otherwise shoukl become a party to any mait or legal proceeding (inchuding a proceeding conducted under the Bankruptcy Code),
Borrower and Guarantor, jointly and severally, agree to pay all reasonable attorneys’ fees incurred by Bank end all related costs
of collection or enforcement that msy be incurred by Bank. Borrower end Guarantor shall be lisble for such attorneys’ fexs and
costs whether or not amy suit or proceeding is actually commenced.

10.09. Bank Making Reqeired Payments. In the event Borrower shall fail to maintain insurence, pay taxes or anseasments,
costa and expenses which Borrower iz, under any of the terms hereof or of any Loan Documents, required to pay, or fail to keep
any of the properties and assets constituting collateral free from new security interests, liens, or encumbrances, except as
permitted herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together
with interest thereon st the Defimlt Rate, shall become immediately due and payable to Bank, and shal! have benefit of and be
secured by the collsteral; provided, however, Bank shell be under no duty or obligation to make sny such payments or

391207762
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 45 of 47 PagelD #: 785

CARTER BANK & TRUST

LOAN AGREEMENT

10.10. Right of Offhet. Any indebtedness owing from Bank to Borrower may be oct aff and epplied by Benk on any indebtedness
or liability of Borrower to Bank at any time and from time to time after maturity, whether by scocleration or otherwise, and
without demand or notice to Boxrower.

10,11, UCC Authorization. Borrower euthorizes Bank to file euch UCC Financing Statements describing the collateral in any
location deemed necessary and eppropriate by Bank.

10,12. Modifiestion amd Renewel Fees. Bank may, at ite option, charge any fees for modification, renewsl, extension, or
restatement of any terms of the Note(s) and the other Loan Documents not prohibited by applicable law,

10,13. Confiieting Provisions. If provisions of this Agreement shall conflict with aay terms or provisions of any of the Note(a),
security document(s) or eny schedule attached hereto, the provisions of such Note, security documenta or any Schedule attached
hereto, a8 appropriate, shall teke priority over any provisions in this

10.14. Netices. Any notice permitted or required by the provisions of this Agreement shall be deemed to heve been given when
delivered in writing to Bank at 1300 Kings Mountain Read, Martinsville, VA 24112, and to the Borrower at ite offices at 302 S.
Jefferson St, Suite 600, Roancke, VA 24011 when sent by certified mail and retum receipt requested or by recognized courier.
Unless otherwise required by law, if there is more than ome Borrower, any notice given by Bank to any Borrower shall be deemed
to be notice given tp all Borrowers.

10,15. Comnent to Juriediction, Borrower and the Guarantor hereby irrevocably agree that any legal action or proceeding arining
cart of or relating to this Agreement or any of the Loan Documents shall be instituted exclusively in either the Circuit Court of
City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, sesuming such latter court
hae jurisdiction. Borrower and the Guarantor hereby consent to ths jurindiction of gach courts and waive any objection releting to
the besis for permonsll or in rem jurisdiction or to venue which Borrower or any of the Guarantor may now or hereafter have in any
such legal ection or proceedings. Borrower consents to the jurisdiction of such court and waives any objection relating to the
basis for personal or in rem jurisdiction or to verue which Borrower may now or hereafter have in any such legal action or

proceedings.

10.16, Counterparts. This Agreement may be executed by one or more parties on any sumber of separate counterparts and all of
such counterparts taken together shall be deemed to constitute one and the sxme instrament.

10.17, Extire Agreement. The Loan Documents embody the entire agreement between Borrower and Bank with respect to the
Loan, and there arc no oral or parole agreements existing between Bank and Borrower with respect to the Loam which are not
expressly set forth in the Loan Docuntentn.

10.18. Indemmity. Borrower and Guarantor hereby jointly and severally agree to indemnify and hold Bank, its affilistes, their
damege, lnweall, proceeding, jadgment, cost, penalty, expense (including afl ressonable in-house and outside attomeys’ fea,
Whether or not suit is brought, sccountants’ fees and/or consultants’ fisea) or liability whatecever acising ftom or othorwise
relating to the closing, disbursement, administration or repayment of the Loan, inclading without limitation: (j) Borrower's or
Guarantor’ failure to comply with the terms of this Agreement and the other Lom Documents (ii) the breach of any representation
or warranty made to Bank in this Agreement or in eny other Loan Documents now or hereafier executed in connection with the
Loan; (iii) the violation of any covenant or agreement contained in this Agreement or any of the other Loan Documents:
provided, however, thet the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit, proocoding,
cost, expense or lisbility which is finally determined by 2 court of competent jurisdiction to result solely from Bank’s gross
negligence or willful misconduct. This indemnity obligation shall survive the payment of the Loan and the terntination of this

Agreement.

10.19.WAIVER OF JURY TRIAL, UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE CTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WEETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTOR AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COFY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTOR TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO

ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH.
10.20. Required [afermation for New Loan. To help the government fight the funding of terrorism and money laundering
Sctivitics, federal law requires Bank to obtain, verify and record information that identifics each person of entity obteining a loan
including Borrower's legel name, sddrees, tax identification number, date of birth, driver's license, orgenizational documents or
other identifying documents, Failure to provide the required information will result in a violation of the U.S. Patriot Act and will
constitute a default under this instrument or agreement. In addition, no Borrower, any of its affilistes, or any of their respective
directors, officera, managers, partners, or any other authorized representatives is named ag a “Specially Designated Nations] and
Blocked Person", on the list published by the U.S. Department of the Treasury Office of Foreign Asests Control (OFAC) at ite
official website.
10.21, Correction of Errore; Further Assurances. Borrower will and will cause eny Pledgor and each Guarantor to cooperate
with Bank to correct any errors in this Agreement, the Note or other Loan Documents and shall execute such documentation as is
necessary to do so. In addition, Borrower, Pledgor and each Guarantor shall cooperate fully with Bank end execute such further
documents end agreements, and shall do any and ell such further acts, as may be reasonably requested by Bank to
better evidence and reflect the transactions deacribed herein and contemplated hereby and 60 carry into effect the iniem purposes
of this Agreement, the Note and the other Loan Documents, including without limitation the granting and/or perfecting of a
security interest in the Collateral.
10.22, Comsent to Loam Participation. Borrower agrees and consents to Bank's sale or transfer, whether now or later, of one or
fore participation interests in the Loan to one or more purchasers, whether related or unreleted to Bank. Bank may provide,
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 46 of 47 PagelD #: 786

Well 86 all notices OF any repurchase of such participation interests. Sorrower agrees that the purchasers ot such participarion
interests will be considered as the absolute owners of such intereats in the Loan and will have all the rights granted under the
Pret lon sgreemenks) governing the sale of such partictpation interests. Borrower waives all rights of offset or counterclaim,

now existing or hereafter arising, against Benk or against any purchaser of such x perticipation interest and
Aaiomiitionally agrees that either Bank or such purchaser may enforce Borrower's obligation under the Loan irrespective of the
f ure or insolvency of any holder of any interest in the Loan. Borrower agrees that the purchaser of any such participation
iieceat may enforce its interest irrespective of any personal claims or defenses that Borrower may have against Bank. Any
Purchaser of participetion interest in the Loan may exercise a right of setotf against Borrower to the same extent as Bank has

right,
10.23. Severability, If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid,
i
Snenforceable as to any circumstance, such finding shall not make the offending provision ilegs invalid, or menforocable as to
ae roumstance. If feasible, the offending provision shall be considered modified so that it becomes legal, valid and
cable. red by levy fo gal eect io modified, It shall be comsdered deleted ftom this Agreement Unless
otherwise required w, the illegality, i , or unenforceability of any provisi Agreement
nny, val rsa of my oe provin of hl Agree. On on ort —
- Coastruction. party hereto by acknowledges that al! parties hereto participated equally in the drafting and/or
negotiation of this Agreement end 4 i i
eontyictinnin. that, nocordingly, no court when interpreting this Agreement shall construe it more stringently
10.25. Time of the Raseuce. Time is of the easence in the performance of this Agreement and the other Loan Documents.

IN WITNESS WHEREOF, the Bank, Borrower and Guarantor have caused this Agreement to be duly executed all as of the date first

 

 

 

Print a

Leshe. Wells

 

 

WITNESS:

Prin .
bie, s

 

 

WITNESS:

(SEAL)

 

 

Print Name:
Name: James C. Justice, HL

 
Case 5:21-cv-00320 Document 49-13 Filed 07/14/21 Page 47 of 47 PagelD #: 787

CARTER BANK & TRUST

LOAN AGREEMENT

‘without any limitation whatsoever, to eny one or more purchasers, or potential purchasers, any Information or knowledge Bank
may have about Borrower or ebout any other matter relating to the Loan, and Borrower hereby waivers any rights to privacy
Borrower may have with respect to such matters, Berrowor hereby waives any and all notices of sale of participation interests, as
well as all notices of any repurchase of such participation Interests. Borrower agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interesta in the Loan and will have all the rights granted under the
participation agreement(s) governing the sale of such participation interests. Borrower waives all rights of offset or counterclaim,
whether now existing or hereafter rising, against Benk or against eny purchaser of such a participation interest and
unconditionally agrees that elther Bank or such purchesor may enforce Borrower's obligation under the Loan irrespective of the
fallure ov insolvency of any holder of any interest in the Loan. Borrower agrees that the purchaser of any such participation
interest may enforce its interest irrespective of any personal claims or defenses that Borrower may have against Benk. Any
Purchaser Of a participation interest in the Loan may exercise a right of sctofT egainst Borrower to the same extent as Bank has

10.25, Severability. if a court of competent jurisdiction finds any provision of this Agreement t be illegal, invalld, or
unenforceable as to any clreumstance, such finding shall aot make the offending provision illegal, invalid, or unenforceable as fo
any other circumstance. If feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot bs so modified, it shall be considered deleted from this Agreement. Unless
otherwise required by lew, the WWoegality, frvalidity, or unenforceabillty of any provision of this Agreement shall not affect the
legality, validity or enforcesbility of any other provision of this Agrecment.

. Eaci hereby

10,25, Time of the Essence. Time is of the casence in the performance of this Agreement and the other Losn Documents,

IN WITNESS WHEREOF, the Bank, Borrower and Guarantor have caused this Agresment to be duly executed all as of the date first
above written.

 

 

 

 

 

Guarantor:
WITNESS:
si (SEAL)
Print Name:
Name: James C. Justice, IT
WITNESS:

 

 

 

 

SOIBOTTiN2
